 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 16, 2013, by and among Committed Capital Acquisition Corporation,
a Delaware corporation (the “Company”), the several purchasers signatory hereto
(each a “Purchaser” and collectively, the “Purchasers”) and the several members
of TOG (as defined below) signatory hereto (each a “TOG Member” and
collectively, the “TOG Members”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of October 16, 2013, between the Company and each Purchaser (the “Purchase
Agreement”) and the Agreement and Plan of Merger, dated as of October 16, 2013,
by and among the Company, CCA Acquisition Sub, LLC, TOG and Samuel Goldfinger,
as Representative (the “Merger Agreement”).

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers and the TOG Members agree as follows:

 

1.          Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(g).

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of: (i) the 90th
calendar day following the Closing Date; provided, that, if the Commission
reviews and has written comments to a filed Registration Statement, then the
Effectiveness Deadline under this clause (i) shall be the 120th calendar day
following the Closing Date, and (ii) the fifth (5th) Trading Day following the
date on which the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments and the effectiveness of the Registration Statement may be accelerated;
provided, however, that if the Effectiveness Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

1

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Event” shall have the meaning set forth in Section 2(c).

 

“Event Date” shall have the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Registration Statement required to
be filed pursuant to Section 2(a), the 30th calendar day following the Closing
Date, provided, however, that if the Filing Deadline falls on a Saturday, Sunday
or other day that the Commission is closed for business, the Filing Deadline
shall be extended to the next Business Day on which the Commission is open for
business.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Merger Agreement” shall have the meaning set forth in the Preamble.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“PIPE Holder” or “PIPE Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities that were issued to Purchasers
pursuant to the Purchase Agreement.

 

“Principal Market” means the Trading Market on which the common stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the OTC Bulletin Board.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

2

 

 

“Purchase Agreement” shall have the meaning set forth in the Preamble.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement or document.

 

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing, provided, that
each such Share or security shall cease to be a Registrable Security: (A) when
such Share or security is sold pursuant to a Registration Statement declared
effective by the Commission; (B) when such Share or security is sold pursuant to
Rule 144 under circumstances in which any legend borne by such Share or security
relating to restrictions on transferability thereof, under the Securities Act or
otherwise, is removed or deemed removed by the Company; or (C) on the date on
which such Share or security would be saleable pursuant to Rule 144 without
restrictions on volume or manner of sale.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement and TOG Members pursuant to the Merger
Agreement.

 

“Special Registration Statement” shall mean a registration statement relating to
any employee benefit plan under Form S-8 or similar form or with respect to any
corporate reorganization or other transaction under Rule 145 of the Securities
Act, a registration statement on Form S-4 or similar form.

 

3

 

 

“TOG” shall mean The One Group, LLC, a Delaware limited liability company.

 

“TOG Holder” or “TOG Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities that were issued to TOG Members
pursuant to the Merger Agreement.

 

“TOG Member” or “TOG Members” shall have the meanings set forth in the Preamble.
For purposes of clarity, Jonathan Segal shall not be deemed a TOG Member for
purposes of this Agreement.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, OTCQX or OTCQB (or any successors to any of the
foregoing) on which the Common Stock is listed or quoted for trading on the date
in question.

 

2.          Registration.

 

(a)          As soon as practicable, but in no event later than the Filing
Deadline, the Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415 or, if Rule 415
is not available for offers and sales of the Registrable Securities, by such
other means of distribution of Registrable Securities as the Holders may
reasonably specify (the “Initial Registration Statement”). The Initial
Registration Statement shall be on Form S-1 and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A. Notwithstanding the registration obligations set
forth in this subsection (a) and in subsections (b) and (c) of this Section 2,
in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees promptly (i) to inform each of the holders thereof and use its reasonable
best efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) to withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance. Notwithstanding any other provision of this Agreement, and subject to
the payment of liquidated damages in Section 2(c), if any SEC Guidance sets
forth a limitation of the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used commercially reasonable efforts to
advocate with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities to be registered
on such Registration Statement shall be reduced pro rata initially among all TOG
Holders and then pro rata among all PIPE Holders, subject to a determination by
the Commission that certain Holders must be reduced first based on the number of
Shares held by such Holders. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its reasonable best
efforts to file with the Commission, as promptly as allowed by Commission or
staff guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).

 

4

 

 

(b)          The Company shall use its reasonable best efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable, but in no event later than the Effectiveness Deadline (including
filing with the Commission a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act within five (5)
Business Days after the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed,” or not be subject to further review and the effectiveness of
such Registration Statement may be accelerated), and shall use its reasonable
best efforts to keep each Registration Statement continuously effective under
the Securities Act until the later of (i) one year or (ii) the date on which all
of the Registrable Securities cease to be Registrable Shares (the “Effectiveness
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) (i)
complies in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (ii) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. Each Registration Statement shall also cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of common
stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Company shall request effectiveness
of a Registration Statement as of 5:00 p.m. Eastern Time on the Effective Date.
The Company shall promptly notify the Holders via facsimile or e-mail of the
effectiveness of a Registration Statement within one (1) Trading Day of the date
on which the Company confirms effectiveness with the Commission. The Company
shall, by 9:30 a.m. Eastern Time on the first Trading Day after the Effective
Date, file a Rule 424 prospectus with the Commission. Failure to so notify the
Holders or to file a Rule 424 prospectus as aforesaid shall be deemed an Event
under Section 2(c) unless such notice of effectiveness or Rule 424 prospectus,
as applicable, is made available to the Holders by such time on the Commission’s
EDGAR system.

 

5

 

 

(c)          If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities for which it is required to be effective or (B) the PIPE Holders are
not permitted to utilize the Prospectus included in such Registration Statement
to resell such Registrable Securities, in the case of (A) and (B), for an
aggregate of more than 20 consecutive Trading Days or for more than an aggregate
of 40 Trading Days in any 12-month period (which need not be consecutive), other
than as a result of a breach of this Agreement by a PIPE Holder which directly
results in the failure by the Company to maintain the effectiveness of the
Registration Statement and/or to make available such Prospectus, as applicable,
or as a result of a PIPE Holder’s failure to return a Selling Stockholder
Questionnaire within the time period provided by Section 2(e) hereof (any such
failure or breach in clauses (i) through (iii) above being referred to as an
“Event,” and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 20 consecutive
or 40 Trading Day period (as applicable) is exceeded, being referred to as
“Event Date”), then in lieu of any other rights available to the PIPE Holders
hereunder or under applicable law: (x) within five (5) Business Days after each
such Event Date, the Company shall pay to each PIPE Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 0.5% of the aggregate purchase
price paid by such PIPE Holder pursuant to the Purchase Agreement for any
Registrable Securities held by such PIPE Holder on the Event Date (which remedy
shall be exclusive of any other remedies available under this Agreement or under
applicable law); and (y) on each monthly anniversary of each such Event Date (if
the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each PIPE Holder an amount
in cash, as liquidated damages and not as a penalty, equal to 0.5% of the
aggregate purchase price paid by such PIPE Holder pursuant to the Purchase
Agreement for any Registrable Securities then held by such PIPE Holder (which
remedy shall be exclusive of any other remedies available under this Agreement
or under applicable law). The parties agree that the Company will not be liable
for liquidated damages under this Section 2(c) with respect to any Shares that
are excluded from the Initial Registration Statement or the New Registration
Statement, as applicable, by the Commission as a result of the application of
Rule 415. If the Company fails to pay any liquidated damages pursuant to this
Section in full within five (5) Business Days after the date payable, the
Company will pay interest thereon at a rate of 0.5% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the PIPE
Holder, accruing daily from the date such liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. Notwithstanding the foregoing, in the case of an Event
described in clause (iii) of the first sentence of this paragraph where the
Company has registered some but not all of the Registrable Securities, the 0.5%
of liquidated damages referred to above for any monthly period shall be reduced
to equal the percentage determined by multiplying 0.5% by a fraction, the
numerator of which shall be the number of Registrable Securities for which there
is not an effective Registration Statement at such time and the denominator of
which shall be the number of Registrable Securities at such time. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or liquidated damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
case the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Purchaser until two Business Days following the date of
receipt by the Company of the required information). Notwithstanding anything to
the contrary set forth herein, the maximum amount of liquidated damages payable
to any PIPE Holder shall not exceed 10% of the gross proceeds received from such
PIPE Holder for the sales to such PIPE Holders pursuant to the Purchase
Agreement.

 

(d)          The Company shall not, from the date hereof until the date that is
60 days after the Effective Date of the Registration Statement, prepare and file
with the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4 unless the Closing Bid Price for the common stock on the Trading Day
prior to the date of filing any registration statement was greater than the
Purchase Price. For the avoidance of doubt, the Company shall not be prohibited
from preparing and filing with the Commission a registration statement relating
to an offering of common stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of registration rights held by such
stockholders.

 

6

 

 

(e)          Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire in the form attached to this Agreement as Annex B (a
“Selling Stockholder Questionnaire”) not more than ten (10) Trading Days
following the date of this Agreement. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in a Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire. If a Holder of Registrable Securities
returns a Selling Stockholder Questionnaire after the deadline specified in the
previous sentence, the Company shall use its reasonable best efforts to take
such actions as are required to name such Holder as a selling security holder in
the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire. Each Holder acknowledges and agrees that (i)
the information in the Selling Stockholder Questionnaire will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement, and (ii) if the
Holder does not complete the Selling Stockholder Questionnaire, or does not
complete the Selling Stockholder Questionnaire by the time specified in the
first sentence of this Section 2(e) and the Company does not name such Holder as
a selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto or include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire after the use of its commercially
reasonable efforts to do so, then the Holder shall not be entitled to be named
in a Registration Statement or to receive liquidated damages as a result of the
failure of the Company to name such Holder in a Registration Statement.

 

3.          Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)          Not less than five (5) Trading Days prior to the filing of a
Registration Statement and not less than two (2) Trading Days prior to the
filing of any related Prospectus, Free Writing Prospectus or any amendment or
supplement thereto (except for Annual Reports on Form 10-K, and Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K and any similar or
successor reports), the Company shall furnish to the Holder or counsel
designated by the Holders of a majority of the Registrable Securities copies of
such Registration Statement, Prospectus, Free Writing Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder or such counsel (it being acknowledged and agreed that
if a Holder does not object to or comment on the aforementioned documents within
such five (5) Trading Days or two (2) Trading Days period, as the case may be,
then the Holder shall be deemed to have consented to and approved the use of
such documents). The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the five (5) Trading Days or two (2) Trading Days period
described above, as applicable.

 

7

 

 

(b)          (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably
practicable to any comments received from the Commission with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
practicable, provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as “Selling Stockholders” but not any comments that would result
in the disclosure to the Holders of material and non-public information
concerning the Company; and (iv) comply with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement until such time as all of such
Registrable Securities shall have been disposed of (subject to the terms of this
Agreement) in accordance with the intended methods of disposition by the Holders
thereof as set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented; provided, however, that each Purchaser shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Purchaser sells any of the Shares (including in accordance with Rule 172 under
the Securities Act), and each Purchaser agrees to dispose of Registrable
Securities in compliance with the plan of distribution described in the
Registration Statement and otherwise in compliance with applicable federal and
state securities laws. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
which created the requirement for the Company to amend or supplement such
Registration Statement was filed.

 

(c)          Notify the Holders (which notice shall, pursuant to clauses
(iii) through (vi) hereof, be accompanied by an instruction to suspend the use
of the Prospectus until the requisite changes have been made) as promptly as
reasonably practicable (and, in the case of (i)(A) below, not less than three
(3) Trading Days prior to such filing, in the case of (i)(B) and (i)(C) below,
not less than one (1) Trading Day following such notification of review or such
date of effectiveness, in the case of (iii) and (iv) below, not more than one
(1) Trading Day after such issuance or receipt, in the case of (v) below, not
less than one (1) Trading Day after a determination by the Company that the
financial statements in any Registration Statement have become ineligible for
inclusion therein and, in the case of (vi) below, not more than one (1) Trading
Day after the occurrence or existence of such development) and (if requested by
any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide to each of
the Holders true and complete copies of all comments that pertain to the Holders
as a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or the existence of any fact that makes the financial statements included
in a Registration Statement ineligible for inclusion therein or any statement
made in such Registration Statement or Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires any revisions to such Registration Statement, Prospectus or
other documents so that, in the case of such Registration Statement or the
Prospectus, as the case may be, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, form
of prospectus or supplement thereto, in light of the circumstances under which
they were made), not misleading; and (vi) the occurrence or existence of any
pending development with respect to the Company that the Company believes to be
material and that, in the reasonable judgment of the Company, makes it necessary
to suspend the continued availability of a Registration Statement or Prospectus;
provided that, in the case of clause (vi), any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

 

8

 

 

(d)          Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable.

 

(e)          If requested by a Holder, furnish to such Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

 

(f)          Prior to any resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify, unless an exemption from
registration and qualification applies, the Registrable Securities for offer and
sale or resale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Holder reasonably requests in writing, to keep
each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject the Company to general service of process in any jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.

 

(g)          If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and the Merger Agreement, as applicable, and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
reasonably request. In connection therewith, if required by the Company’s
transfer agent, the Company shall promptly after the effectiveness of the
Registration Statement cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under the Registration Statement.

 

(h)          Following the occurrence of any event contemplated by
Section 3(c)(iii) through (vi), as promptly as reasonably practicable, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

 

9

 

 

(i)          (i) In the time and manner required by the Principal Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities, (ii) use reasonable best
efforts to take all steps necessary to cause such Registrable Securities to be
approved for listing on the Principal Market as soon as possible thereafter,
(iii) if requested by any Holder, provide such Holder evidence of such listing,
and (iv) during the Effectiveness Period, use reasonable best efforts to
maintain the listing of such Registrable Securities on the Principal Market.

 

(j)          In order to enable the Holders to sell Shares under Rule 144,
during the Effectiveness Period, the Company covenants to use reasonable best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act.
During the Effectiveness Period, if the Company is not required to file reports
pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare and
furnish to the Holders and make publicly available in accordance with Rule
144(c) promulgated under the Securities Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company further covenants that it will use reasonable best
efforts to take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Person to sell Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
compliance with the provisions of the Purchase Agreement relating to the
transfer of the Shares.

 

(k)          The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of common stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any FINRA
affiliations, (iii) any natural persons who have the power to vote or dispose of
the common stock and (iv) any other information as may be requested by the
Commission, the FINRA or any state securities commission. During any periods
that the Company is unable to meet its obligations hereunder with respect to the
registration of Registrable Securities because any Holder fails to furnish such
information within five (5) Trading Days of the Company’s request, any
liquidated damages that are accruing at such time shall be tolled and any Event
that may otherwise occur solely because of such delay shall be suspended until
such information is delivered to the Company.

 

(l)          The Company shall promptly deliver to each Holder, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto to the extent permitted by
federal and state securities laws and regulations.

 

(m)          The Company shall comply with all applicable rules and regulations
of the Commission under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the Securities Act, promptly inform the Holders in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Holders are required to make available a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

 

10

 

 

4.          Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the common stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to FINRA Rule 5110 (or any successor rule),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company and of the Company’s independent certificated public
accountants (including, without limitation, the expenses of any special audit
required by or incident to such performance), (v) Securities Act liability
insurance, if the Company so desires such insurance and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or any legal fees or other costs of the
Holders.

 

5.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any violation of this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (B) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(vi), related
to the use by a Holder of an outdated or defective Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of the Advice contemplated and defined
in Section 6(g) below, but only if and to the extent that following the receipt
of the Advice the misstatement or omission giving rise to such Loss would have
been corrected or (C) any such Losses arise out of the Purchaser’s failure to
send or give a copy of the Prospectus or supplement (as then amended or
supplemented) to the Persons asserting an untrue statement or alleged untrue
statement or alleged untrue statement or omission or alleged omission, the
filing of which the applicable Purchaser had been notified of in accordance with
the terms of this Agreement, at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 5(c)) and shall survive the transfer of the Registrable
Securities by the Holders.

 

11

 

 

(b)          Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii)  in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(vi), to the
extent related to the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(f). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

12

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding or to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); or (4) the
Indemnified Party shall have been advised by counsel that there are one or more
defenses available to it that are in conflict with those available to the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for any Indemnified Party
in connection with any one action or separate but substantially similar or
related actions arising in the same jurisdiction out of the same general
allegations or circumstances. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 5(d), no Holder shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Holder from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

13

 

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

6.          Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations. During the Effectiveness Period,
neither the Company nor any of its security holders (other than the Holders
pursuant to the provisions of this Agreement) may include securities of the
Company in a Registration Statement other than the Registrable Securities, and
the Company shall not, during the Effectiveness Period, enter into any agreement
providing any such right to any of its security holders.

 

(c)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.

 

(d)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(e)           Suspension of Trading. At any time after the Registrable
Securities are covered by an effective Registration Statement, the Company may
deliver to the Holders of such Registrable Securities a certificate (the
“Suspension Certificate”) approved in good faith by the Chief Executive Officer
or Chief Financial Officer of the Company and signed by such officer stating
that the effectiveness of and sales of Registrable Securities under the
Registration Statement would:

 

(i)          materially interfere with any transaction that would require the
Company to prepare financial statements under the Securities Act that the
Company would otherwise not be required to prepare in order to comply with its
obligations under the Exchange Act, or

 

(ii)         require public disclosure of a material transaction or event prior
to the time such disclosure might otherwise be required.

 

14

 

 

Upon receipt of a Suspension Certificate by Holders of Registrable Securities,
such Holders of Registrable Securities shall refrain from selling or otherwise
transferring or disposing of any Registrable Securities then held by such
Holders for a specified period of time (a “Suspension Period”) that is customary
under the circumstances (not to exceed twenty (20) calendar days) until such
Holders are advised in writing by the Company that sales or other transfers or
dispositions of any Registrable Securities may be resumed. Notwithstanding the
foregoing sentence, the Company shall be permitted to cause Holders of
Registrable Securities to so refrain from selling or otherwise transferring or
disposing of any Registrable Securities on only two (2) occasions during each
twelve (12) consecutive month period that the Registration Statement remains
effective with no less than sixty (60) calendar days in between Suspension
Periods. The Company may impose stop transfer instructions to enforce any
required agreement of the Holders under this Section 6(e). Immediately after the
end of any Suspension Period, the Company shall take all necessary actions
(including filing any required supplemental prospectus) to promptly restore the
effectiveness of the applicable Registration Statement and the ability of the
Holders to publicly resell, pursuant to such effective Registration Statement,
their Registrable Securities covered by such Registration Statement.

 

(f)          Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on a Special Registration Statement, then the Company
shall deliver to each Holder a written notice of such determination and, if
within seven (7) days after the date of the delivery of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section 6(f)
that are (i) eligible for resale pursuant to Rule 144 without the requirement
for the Company to be in compliance with the current public information required
thereunder and without volume or manner-of-sale restrictions or (ii) the subject
of a then-effective Registration Statement.

 

(g)          Discontinued Disposition. Each Holder further agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in
Section 3(c)(iii)-(vi), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. The Company agrees and acknowledges that any periods during which the
Holder is required to discontinue the disposition of the Registrable Securities
hereunder shall be subject to the provisions of Section 2(c) as qualified by
Section 3(a).

 

(h)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified, supplemented or
waived unless the same shall be in writing and signed by the Company and Holders
holding 66 2/3% of the then outstanding Registrable Securities. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(i)          Term. The registration rights provided to the Holders of
Registrable Securities hereunder, and the Company’s obligation to keep the
Registration Statements effective, shall terminate at such time as there are no
Registrable Securities. Notwithstanding the foregoing, Section 2(c), Section 4,
Section 5, Section 6(c), Section 6(h), Section 6(i), Section 6(j), Section 6(k),
Section 6(m), Section 6(n), Section 6(o), Section 6(p), Section 6(q) and Section
6(r) shall survive the termination of this Agreement.

 

15

 

 

(j)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

 

If to the Company: Committed Capital Acquisition Corporation   712 Fifth Avenue
  New York, New York 10019   Telephone No.: (212) 277-5301   Facsimile
No.:  (212) 702-9830   Attention: Chief Financial Officer

 

With a copy to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.   Chrysler
Center   666 Third Avenue   New York, New York 10017   Telephone No.: (212)
692-6768   Facsimile No.: (212) 983-3115   Attention:    Kenneth Koch

 

If to a Purchaser: To the address set forth under such Purchaser’s name on the
signature page to the Purchase Agreement;

 

If to a TOG Holder: To the address set forth under such Holder’s name on the
signature page hereto;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

(k)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights or obligations hereunder without the prior written consent of all the
Holders of the then outstanding Registrable Securities (other than by merger or
consolidation or to an entity which acquires all or substantially all of the
Company’s assets). The rights of the Holders hereunder, including the right to
have the Company register Registrable Securities pursuant to this Agreement, may
be assigned by each Holder to transferees or assignees of all or any portion of
the Registrable Securities, but only if (i) the Holder agrees in writing with
the transferee or assignee to assign such rights and related obligations under
this Agreement, and for the transferee or assignee to assume such obligations,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment, (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being transferred or assigned and (iii) such
transfer is conducted in accordance with all applicable federal and state
securities laws.

 

16

 

 

(l)          Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(m)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(n)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(o)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

17

 

 

(p)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(q)          Currency. Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars. All amounts owing under this
Agreement are in United States Dollars. All amounts denominated in other
currencies shall be converted in the United States Dollar equivalent amount in
accordance with the applicable exchange rate in effect on the date of
calculation.

 

(r)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

18

 

 

In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  COMMITED CAPITAL ACQUISITION COPRORATION       By:       Name:     Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

19

 

 

In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  HOLDERS:  

 

  Name of Holder:      

 

  Signature of Authorized Signatory of Holder:    

 

  Name of Authorized Signatory:    

 

  Title of Authorized Signatory:    

 

  Address for Notice:  

 



               



 

  Telephone No.:       Facsimile No.:       Attention:    

 



20

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the holders of the
shares of common stock from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

21

 

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA
Rule 5110.

 

In connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
common stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
Similar to other purchase transactions, a delivery of shares of common stock to
cover syndicate short sales or to stabilize the market price of our common stock
may have the effect of raising or maintaining the market price of our common
stock or preventing or mitigating a decline in the market price of our common
stock. As a result, the price of the shares of our common stock may be higher
than the price that might otherwise exist in the open market.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.

 

22

 

 

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any,
and any legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with a registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

 

23

 

 

Annex B

 

COMMITED CAPITAL ACQUISITION CORPORATION

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of Committed Capital Acquisition Corporation, a Delaware corporation (the
“Company”), issued pursuant to either (i) a certain Securities Purchase
Agreement by and among the Company and the Purchasers named therein, dated as of
October 16, 2013 (the “Purchase Agreement”) or (ii) a certain Agreement and Plan
of Merger, dated as of October 16, 2013 (the “Merger Agreement”) understands
that the Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-1 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Agreement. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Purchase Agreement and Merger
Agreement, as applicable.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act) and be bound by the provisions of the
Registration Rights Agreement and the Purchase Agreement and Merger Agreement,
as applicable (including certain indemnification provisions, as described
below). Holders must complete and deliver this Notice and Questionnaire in order
to be named as selling stockholders in the Prospectus. Holders of Registrable
Securities who do not complete, execute and return this Notice and Questionnaire
within ten (10) Trading Days following the date of the Agreement (1) will not be
named as selling stockholders in the Resale Registration Statement or the
Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

24

 

 

QUESTIONNAIRE

 

1.          Name.

 

(a)          Full Legal Name of Selling Stockholder:

 



     

 

 

   



 (b)          Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities Listed in Item 3 below are held:

 



       

   

 

 

 

  

 

 

 

 



(c)          Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

 



       

   

 

 

 

   

 

 

    



 

2.          Address for Notices to Selling Stockholder:

 



 

  

 

 

 

   

 

 

   

 

 

   



 

  Telephone:  

 

  Fax:  

 

  Contact Person:  

 

  E-mail address of Contact Person:  

 

3.          Beneficial Ownership of Registrable Securities Issuable Pursuant to
the Purchase Agreement or Merger Agreement, as applicable:

 

25

 

 

 

(a)          Type and Number of Registrable Securities beneficially owned and
issued pursuant to the Purchase Agreement or Merger Agreement, as applicable:

 

  

 

 

 

   

 

 

   

 

 

    

 

(b)          Number of shares of common stock to be registered pursuant to this
Notice for resale:

 

   

 

     

 

  

     

 

 

   

 

 

     

 4.          Broker-Dealer Status:

 

(a)          Are you a broker-dealer?

 



  Yes         No      



 

(b)          If “yes” to Section 4(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

  Yes         No      

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(c)          Are you an affiliate of a broker-dealer?

 

  Yes         No      

 



Note: If yes, provide a narrative explanation below:



                               

 

(c)          If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

26

 

 

  Yes         No      

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5.          Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)          Type and amount of other securities beneficially owned:



                               

 

6.          Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

                               

 

7.          Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:



                               

 

 

***********

 

27

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Purchase Agreement or
Merger Agreement shall be made in writing, by hand delivery, confirmed or
facsimile transmission, first-class mail or air courier guaranteeing overnight
delivery at the address set forth below. In the absence of any such
notification, the Company shall be entitled to continue to rely on the accuracy
of the information in this Notice and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following Division of
Corporation Financing Compliance and Disclosure Interpretation 239.10 regarding
short selling:

 

“An issuer filed a Form S-1 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

In Witness Whereof the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:           Beneficial Owner:          By:         Name:       Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

28

 

 

Michael Brown

Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, New York 10017

Tel: (212) 692-6809

Fax: (212) 983-3115

Email: mabrown@mintz.com

 

29

